AMENDMENT TO THE TRUST FOR ADVISED PORTFOLIOS CUSTODY AGREEMENT THIS AMENDMENT dated as of the 27th day of May, 2015, to the Custody Agreement, dated as of January 1, 2014, as amended (the “Agreement”), is entered into by and between TRUST FOR ADVISED PORTFOLIOS, a Delaware statutory trust (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the Agreement and add the following series of Trust for Advised Portfolios: Exhibit M, the Fulcrum Diversified Absolute Return Fund is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR ADVISED PORTFOLIOS U.S. BANK NATIONAL ASSOCIATION By:/s/ Christopher E. Kashmerick By: /s/ Michael R. McVoy Name: Christopher E. Kashmerick Name: Michael R. McVoy Title: President Title: Senior Vice President 1 Exhibit M to the Trust for Advised Portfolios Custody Agreement Name of Series Fulcrum Diversified Absolute Return Fund Custody Services Fee Schedule at May, 2015 Annual Fee Based Upon Market Value Per Fund* basis point on average daily market value of all long securities and cash held in the portfolio Minimum annual fee per fund - $ Plus portfolio transaction fees Portfolio Transaction Fees § $– Book entry DTC transaction, Federal Reserve transaction, principal paydown § $– Repurchase agreement, reverse repurchase agreement, time deposit/CD or other non-depository transaction § $ – Option/SWAPS/future contract written, exercised or expired § $– Mutual fund trade, Fed wire, margin variation Fed wire § $– Physical security transaction § $– Check disbursement (waived if U.S. Bancorp is Administrator) A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, SWIFT charges and extraordinary expenses based upon complexity. Additional Services § Additional fees apply for global servicing. §Sub Advised Funds - $ per custody account per year § $– Segregated account per year § No charge for the initial conversion free receipt. §Overdrafts – charged to the account at prime interest rate plus unless a line of credit is in place. * Subject to annual CPI increase - All Urban Consumers - U.S. City Average. Fees are calculated pro rata and billed monthly. Advisor’s Signature below acknowledges approval of the domestic and global custody fee schedules on this Exhibit M. Fulcrum Asset Management, LLP By: /s/ Joe Davidson Printed Name and Title: Joe Davidson, COODate: 29/6/15 2 Exhibit M (Continued) to the Trust for Advised Portfolios Custody Agreement Additional Global Sub-Custodial Services Annual Fee Schedule at May, 2015 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All $ Malaysia All $ Australia All $ Mali All $ Austria All $ Malta All $ Bahrain All $ Mauritius All $ Bangladesh All $ Mexico All $ Belgium All $ Morocco All $ Benin All $ Namibia All $ Bermuda All $ Netherlands All $ Botswana All $ New Zealand All $ Brazil All $ Niger All $ Bulgaria All $ Nigeria All $ Burkina Faso All $ Norway All $ Canada All $ Oman All $ Cayman Islands* All $ Pakistan All $ Channel Islands* All $ Peru All $ Chile All $ Philippines All $ China All $ Poland All $ Columbia All $ Portugal All $ Costa Rica All $ Qatar All $ Croatia All $ Romania All $ Cyprus All $ Russia Equities $ Czech Republic All $ Senegal All $ Denmark All $ Singapore All $ Ecuador All $ Slovak Republic All $ Egypt All $ Slovenia All $ Estonia All $ South Africa All $ Euromarkets** All $ South Korea All $ Finland All $ Spain All $ France All $ Sri Lanka All $ Germany All $ Swaziland All $ Ghana All $ Sweden All $ Greece All $ Switzerland All $ Guinea Bissau All $ Taiwan All $ Hong Kong All $ Thailand All $ Hungary All $ Togo All $ Iceland All $ Tunisia All $ India All $ Turkey All $ Indonesia All $ UAE All $ Ireland All $ United Kingdom All $ Israel All $ Ukraine All $ Italy All $ Uruguay All $ Ivory Coast All $ Venezuela All $ Japan All $ Vietnam All $ Jordan All $ Zambia All $ Kazakhstan All $ Zimbabwe All $ Kenya All $ Kuwait All $ Latvia Equities $ Lebanon All $ Lithuania All $ Luxembourg All $ * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. ** Tiered by market value: <$_ billion: _ bp, >$_ billion and <$_ billion: _ bps; >$_ billion: _ bps. ** Euromarkets – Non-Eurobonds; Surcharges vary by local market. *Safekeeping and transaction fees are assessed on security and currency transactions. Base Fee - A monthly base fee per account (fund) will apply based on the number of foreign securities held. § 1-25 foreign securities: $­­ § 26-50 foreign securities: $ § Over 50 foreign securities: $ § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Tax Reclamation Services: Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $ per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A. directly or through sub-custodians for local taxes, stamp duties or other local duties and assessments, stock exchange fees, foreign exchange transactions, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. 3
